Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-2, 4-12 are pending.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 3/11/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 8/11/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 3/11/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 8/11/2022.
NEW OBJECTIONS
Claim Objections
Claim 1 objected to because of the following informalities:  the units “inHg” at line 7 are merged without a space.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  the units “inHg” at line 17 are merged without a space.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  the term “formation” at line 3 should be “formulation”.  Appropriate correction is required.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1-2, 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the extracted natural antioxidants" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "extracted natural antioxidants".
Claim 1 recites the limitation "the concentrated natural antioxidants" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "concentrated natural antioxidants".
Claim 1 recites the limitation "the natural antioxidants" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the concentrated natural antioxidants".
Claim 1 recites the limitation "the encapsulated natural antioxidants" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "encapsulated natural antioxidants".
Claim 1 recites the limitation "the formed nanoemulsion" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "formed nanoemulsion".
Claim 2 recites the limitation "the disinfected peels or seeds" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "disinfected peels or seeds".
Claim 2 recites the limitation "the dehydrated peels or seeds" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "dehydrated peels or seeds".
Claim 2 recites the limitation "the extracted natural antioxidants" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "extracted natural antioxidants".
Claim 2 recites the limitation "the vacuum distillation method" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "vacuum distillation method".
Claim 2 recites the limitation "the concentration" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "concentration".
Claim 2 recites the limitation "the concentrated natural antioxidants" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "concentrated natural antioxidants".
Claim 4 recites the limitation "the natural antioxidants" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the concentrated natural antioxidants".
Claim 4 recites the limitation "the mixture" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "mixture".
Claim 5 recites the limitation "encapsulated natural antioxidants" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the encapsulated natural antioxidants".
Claim 5 recites the limitation "the antioxidant microemulsion" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "antioxidant microemulsion".
Claim 8 recites the limitation "the obtained combination" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "obtained combination".
The phrase “10-5%” in Claim 10, line 4 is vague and indefinite as it unclear whether the percentage is wt %, volume %, mole % or something else.
The phrase “a 1:1 combination” in Claim 10, line 4 is vague and indefinite as it is unclear whether the units for the ratio are weight or mass or something else.
Claim 11 recites the limitation "a microemulsified matrix" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “microemulsified matrix” in Claim 5 and stating "the microemulsified matrix" in Claim 11.
Claim 11 recites the limitation "the microfluidization process" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “microfluidization process” in Claim 5.
Claim 12 recites the limitation "it" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider expressly stating what “it” is referring to like “the process” instead of stating “it”.
earlier stating “microfluidization process” in Claim 5.

ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	August 12, 2022